DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 and 3/3/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 29 and 34 objected to because of the following informalities: claims 29 appears to have a typographical error in line 2 “providing a feature on substrate” and claim 34 appears to have a typographical error of missing period at the end of the sentence.  Appropriate correction is required.
Terminal Disclaimer
The terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10573522 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As result, a double patenting rejection (non-statutory obvious type double patenting) may be obviated and will not be further detailed below.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. Examiner thanks Applicant for Applicant’s cooperation in the prosecution process and for Applicant’s concise analysis of the prior Office Action 9/22/2020 (Prior Office Action) found in Applicant's Remarks. The Remarks assert that: 

In regards to the above assertion, Examiner respectfully submits that one having ordinary skill in the art at the time the invention was made looking at the process of Chang and Wu would have a reasonable expectation of success. While the Manual of Patent Examining Procedure (MPEP) states that a reasonable expectation of success is required and that at least some degree of predictability is required in combining references, the MPEP states the obviousness does not require absolute predictability. MPEP §2143.02 II. Furthermore, the MPEP states "[w]here there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is a reasonable expectation of success ...." MPEP §2143.02 I. Finally, the MPEP states that evidence is required to show that there is no reasonable expectation to support a conclusion of non-obviousness. In the application at hand, the Remarks appear to base a conclusion of non- obviousness on assertions of no expectation of benefit (success of combining elements) and in doing so, the Remarks appear to present a piecemeal analysis of the prior art references. Specifically, the Remarks appear to assert that Wu teaches an ALD process of W, and while this is true, the Remarks do not appear provide any evidence that Chang explicitly precludes modifications the ALD process by using the reduction agent of Wu in combination of Mo precursor. Examiner respectfully submits that W and Mo are similar enough such that modifications of one with the other would have a sufficient degree of predictable success. The combination is to replace W in Wu with Mo to form seeding layer, inhibition layer and a bulk layer using Mo halide, reduction precursor and activated nitrogen. The reduction precursor is used to carry away the halide in the metal precursor. As such, Examiner respectfully submits one having ordinary skill in the art at the time the invention was made would find it obvious to combine the teachings of the respective references with a reasonable expectation of success to avoid seam formation and damage to the uniformity of the fill (Wu, [20]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 29 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hung et al. US 2017/0125548.

Re claim 29, Hung teaches method comprising: 
providing a feature (111, fig1, [27])  on a substrate (100, fig1, [25]), the feature having an opening (W, fig2); 
depositing a layer of a first metal (216, fig5, [32]) in the feature; 
after depositing the layer of the first metal in the feature, exposing the layer of the first metal to a metal precursor (top tungsten layer of 216 to react with active nitrogen to form WN, [48]) and an inhibition gas (nitrogen radicals, [48]) to inhibit deposition in the feature wherein the metal of the metal precursor is the same metal as the layer of the first metal ([48]); and 
the first metal to the metal precursor and the inhibition gas to inhibit deposition in the feature, depositing a bulk layer (220, fig7, [49]) of the first metal to the fill the feature.
Re claim 31, Hung teaches the method of claim 29, wherein the first metal is selected from the group consisting of tungsten ([48]), ruthenium, molybdenum, and cobalt.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-28 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2017/0229341 in view of Wu et al. US 2014/0106083.

Re claim 20, Chang teaches a method comprising: 
providing a feature (510 and 710, fig7, [31]) on substrate (210, fig7, [9]), the feature having an opening (W2 or W3, fig7); 
depositing a layer of molybdenum in the feature (first layer of 810 formed via ALD, fig8A, [31]); 
depositing a bulk layer of molybdenum to fill the feature (810, fig8A, [31]).

Wu teaches after depositing the first amount of the metal, exposing the first amount of the metal in the plurality of features to an inhibition gas (206, fig2, [25]); and depositing a second amount of the metal over the first amount of the metal in the plurality of features (212 or 208, fig2, [35]). Wu also teaches the filling process largely avoid seam formation and damage to the uniformity of the fill (Wu, [20]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang with the teaching of Wu to fill the features with the process of Wu to form the Mo metal layer with metal precursor MoCl6 and reduction precursor of hydrogen-containing gas followed by inhibition gas and a final bulk fill. The motivation to do so is to avoid seam formation and damage to the uniformity of the fill (Wu, [20]). Combination can be met with a reasonable expectation for success since the references are related to formation of interconnect and both tungsten/molybdenum belong to the same group in the periodic table and react with nitrogen in an ALD process as show in teaching reference Elam et al. US 2012/0187305 [47].
Re claim 21, Chang modified above teaches the method of claim 20, wherein the inhibition gas is a nitrogen-containing gas (Wu, 206, fig2, [25]).
Re claim 22, Chang modified above teaches the method of claim 21, wherein exposure to the inhibition gas forms molybdenum- nitrogen bonds (reacting Mo nucleation layer with active nitrogen as in Wu).
Re claim 23, Chang modified above teaches the method of claim 20, wherein exposure to the inhibition gas disrupts molybdenum- molybdenum bonding interactions during deposition of the bulk layer (Wu, [20]).
Re claim 24, Chang modified above teaches the method of claim 20, wherein the inhibition gas is nitrogen (N2) (Wu, [25]).
Re claim 25, Chang modified above teaches the method of claim 20, wherein the inhibition gas is ammonia (NH3) (Wu, [25]).
Re claim 26, Chang modified above teaches the method of claim 20, wherein the feature is part of a 3-D structure (Chang, fig7), the 3-D structure comprising sidewalls (Chang, sidewalls lined with 740, fig7), a plurality of openings (Chang, openings in 740, fig8A) in the sidewalls leading to a plurality of features having a plurality of interior regions fluidically accessible through the openings (Chang, fig8A).
Re claim 27, Chang modified above teaches the method of claim 20, wherein the feature is a trench (Chang, fig8A).
Re claim 28, Chang modified above teaches the method of claim 20, wherein exposure to the inhibition gas reduces molybdenum- molybdenum bonding (Wu, [20]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2017/0229341 in view of Wu et al. US 2014/0106083 and Demos et al. US 2016/0172211. 

Re claim 34, Chang modified above does not explicitly show the method of claim 20, wherein exposing the layer of molybdenum to an inhibition gas comprises exposing the layer of molybdenum to an inhibition gas without a plasma.
Demos teaches using UV radiation to activate nitrogen precursor to avoid damage of the underlying film ([29]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang with the teaching of Demos to use UV .
Allowable Subject Matter
Claims 32 and 33 are allowed.
Claims 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
The following is an examiner’s statement of reasons for allowance: currently independent claim 32 is allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations “wherein each of the plurality of spaced apart adjacent features narrows from top to bottom… exposing the first amount of metal to an inhibition gas to reduce bonding interactions and reduce stress at the bottoms of each of the spaced apart adjacent V-shaped features ” in combination with the other required elements of the claim 32.
 Specifically, the limitations are material to the inventive concept of the application in hand to reduce line bending of V shaped adjacent trenches filled with metal.
Dependent claim 33 dependent on currently amended allowable independent claim 32. Therefore, claim 33 incorporate the allowable limitations of claim 1. Consequently, claim 33 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/XIAOMING LIU/Examiner, Art Unit 2812